Title: From George Washington to Benjamin Tallmadge, 15 May 1782
From: Washington, George
To: Tallmadge, Benjamin


                        
                            Dr Sir
                            Newburgh May 15th_82
                        
                        I have received a Letter by the Baron Steuben; and take the earliest
                            opportunity to return the Inclosure.
                        I could readily have excused yo ur sending it to me—I have so bad an opinion of the writer
                            of that Letter to you, that I wish never to hear or see any thing more from so in 
                            famous a character. I am—Dr Sir Yr Most Obed Servt
                        
                        
                            Go: Washington

                        
                    